Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 4-16 and 18-20 are pending in this application.
The terminal disclaimer filed on 3/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/361463, 16/361273, 16/361456, and 16/361271 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Outstanding provisional obviousness type double patenting grounds of rejection over these four applications are withdrawn.  
The outstanding ground of rejection under 35 USC 112(a) is withdrawn in view of the amendment to claim 8 filed on 3/16/2021.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zagar et al. (US 7,375,058) in view of WO 88/02598.   
Zagar et al. disclose the exact herbicidal mixture of saflufenacil (compound I.1, see column 13) and cinmethylin at weight ratio of 1:1.  See composition no. 1.298 in column 23 in view of column 19, lines 16-23.  Zagar et al. further disclose that herbicidal activity of 3-phenyluracil herbicides such as saflufenacil can be improved and their compatibility to useful plants improved by combining them with “at least one further” herbicide such as cinmethylin and optionally a safener such as benoxacor, cloquintocet, and others (column 2, lines 22-67; claims 1, 3, 5, 8-26).  Synergism is disclosed (column 33, lines 13-23).  Said “at least one further” herbicide can also include sethoxydim (claims 5-6).  Saflufenacil to cinmethylin ratio can range from 10:1 to 1:500 (claim 9) or preferably 1:25 to 5:1 (column 16, lines 30-36).  When used with a safener, the weight ratio of saflufenacil : cinmethylin : safener is disclosed as including 1:2:1 and 1:5:1 (column 19, the paragraph above Table 2, taken with column 23, Composition No. 1.298; column 16, lines 42-49).  Formulation with customary auxiliaries in crop protection is disclosed (claim 12).  Application to the plant or their habitat before, during and/or after emergence of undesirable plants is disclosed (claims 14-16).  Use in crop plants such as cereals, corn, rice, cotton, oilseed rape is disclosed (claims 16-20).  Control of Alopecurus myosuroides, Avena fatua, Abutilon theophrasti, Gallium aparine is shown with other embodiments of Zagar’s invention and similar control is suggested with saflufenacil + cinmethylin (column 42, first table, and tables of data thereafter).  Application rate of saflufenacil and cinmethylin can preferably range from 0.01 to 1 kg/ha (column 32, lines 26-34).  
WO 88/02598 exemplifies synergistic data for a mixture of cinmethylin + sethoxydim1.  See pages 39-41 in view of page 3, compound (f), and the first structure on page 5 for compound 1.  Superior weed control and improved spectrum of control are disclosed (page 10, lines 10-17).  
Zagar et al. exemplify a 1:1 by weight herbicidal mixture of saflufenacil and cinmethylin and further disclose or suggest all the claimed features as discussed above.  
Regarding the amendatory feature, 1:0.005 to 1:0.8 weight ratio of cinmethylin and saflufenacil, Zagar et al. not only explicitly disclose a 1:1 weight ratio but further disclose a broader cinmethylin to saflufenacil weight ratio range of 25:1 to 1:5, i.e. 1:0.04 to 1:5 (column 16, lines 30-36 and column 23, Composition No. 1.298).  Furthermore, Zagar additionally discloses 2:1 and 5:1 cinmethylin to saflufenacil ratios (equivalent to 1:0.2 and 1:0.5) in the presence of safeners (column 19, the paragraph above Table 2 and column 23, Composition No. 1.298; see also column 16, lines 42-49).  Given the explicit disclosure of 1:1 weight ratio, similar ratios within the 1:1 ratio and Zagar’s disclosed cinmethylin to saflufenacil weight ratio range such as 1:0.5 and 1:0.2 (which are equivalent to 2:1 and 5:1, respectively) would have been obvious to the ordinary skilled artisan upon routine optimization depending on phytotoxicity of each herbicide against target undesired vegetation present in the field to be treated.  
Control of undesired vegetation that is resistant or tolerant to a herbicide would have been obvious because the use of both saflufenacil and cinmethylin would allow for use against weeds that have developed resistance or tolerance to other herbicides with different mode of action.  Further incorporation of another herbicide such as sethoxydim would have been obvious because (1) Zagar et al. teach the use of more than one additional herbicide, and (2) the synergistic activity of cinmethylin and sethoxydim would have been advantageous.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s arguments and declaration filed on 3/16/2021, taken with the data disclosed in the specification, have been given due consideration relative hereto, but they were found unpersuasive for the following reasons.
(1) Applicant argues that Zagar “does not disclose or suggest the specifically recited weight ratio recited in amended claim 1, let alone with the specific compounds cinmethylin and saflufenacil.”  Applicant’s argument is erroneous.  Zagar clearly and explicitly disclose a 1:1 weight ratio mixture of cinmethylin and saflufenacil.  Composition No. 1.298 is said mixture (column 19, lines 19-23 & column 23, entry for composition 1.298).  
(2) Applicant argues that “none of the 26 mixtures tested in Zagar for synergistic action contained cinmethylin as further active compound B.”  However, Zagar explicitly discloses the cinmethylin + saflufenacil in a 1:1 ratio as discussed above, and it is not a requirement for an obviousness ground of rejection that the prior art has tested such a mixture.    
(3) Applicant argues that there is no suggestion or motivation to combine cinmethylin with saflufenacil, especially in the specific claimed ratio range of 1:0.005 to 1:0.8.  This is a most unpersuasive argument.  The ordinary skilled artisan would have been taught not only the mixture of cinmethylin and saflufenacil but the mixture in a 1:1 ratio as well as 5:1 ratio.  Every weed control situation is different due to different soil conditions, different population of weed, different susceptibility or resistance level of the weed population, and different growth stage of weed, so the ordinary skilled artisan would have been motivated to apply Zagar’s 1:1 mixture of cinmethylin and saflufenacil  and adjust or optimize the ratio to apply more of cinmethylin (to increase the ratio to 1.25:1 or 2:1, for example) when field to be treated has weeds that require a greater application amount of cinmethylin for control.  
(4) Applicant argues that the “claimed composition demonstrates an unexpected synergistic effect that could not have been predicted on the disclosures of the cited references,” which is shown by the declaration filed on 3/16/2021.  The Examiner cannot agree.  The key word here is “unexpected.”  The prior art has already taught the 1:1 mixture of cinmethylin and saflufenacil.  Applicant argues as if Zagar never disclosed Composition No.1.298.  Because Zagar’s Composition No. 1.298 has been disclosed at 1:1 ratio, the property of that mixture is an expected herbicidal property.  In other words, Zagar’s 1:1 mixture of cinmethylin + saflufenacil is the expected closest prior art herbicidal activity which must be compared against.
In Applicant’s specification and declaration filed on 3/16/2021, the invention mixture was evaluated according to the Colby equation, but Colby is not applicable under the facts of this application.  Colby assumes that the mixture is not known, so it estimates what the effect of the mixture would be.  But here, the exact mixture of cinmethylin + saflufenacil has been taught by Zagar et al., so Colby analysis is not applicable.  A 1:1 mixture was known in the prior art and that mixture and its properties is the expected activity, not the expected activity calculated according to the Colby equation.  The Colby equation is a poor substitute when the actual mixture was already known.   
(5) Applicant argues that the tested weight ratios of 200:1, 50:1 and 40:1 are sufficient to demonstrate the unexpected synergism of the entire claim scope, which includes the ratio 1.25:1 (i.e. 1:0.8).2  This argument is having the cake and eating it too.  On the one hand, Applicant has amended claim 1 in light of Zagar’s 1:1 ratio, but on the other hand, Applicant does not compare against Zagar’s 1:1 ratio; and moreover, Applicant asserts that data for 200:1, 50:1 and 40:1 should reasonably extend to 1.25:1 (invention) but not 1:1 (Zagar).  Applicant implies without evidence that “unexpected synergistic effect” of those greater ratios extends to 1.25:1 but somehow stops there and does not apply to 1:1.  Applicant’s arguments are found unpersuasive.  
(6) Claims are readable on the incorporation of additional herbicides.  However, there is insufficient evidence that unexpected activity from the mixture of cinmethylin + saflufenacil, if any, would still be maintained in the presence of another herbicide or active agent.  The third active agent would assert its own interaction with the two ingredients and its own activity due to its own chemistry, and the final synergism of the ternary mixture is not predictable.  Therefore, even if Applicant were to successfully argue or show probative evidence of unexpected result for the binary mixture, such evidence would not be commensurate in scope with that of the ternary mixtur4e.  
(7) To the extent that the claims are readable on cinmethylin + saflufenacil + sethoxydim, the same comments apply as in the preceding paragraph; and additionally, there is no evidence that the efficacy of this ternary mixture is unexpected even in view of the expected synergism of saflufenacil + sethoxydim.
For the foregoing reasons, all claims must be rejected again.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        



    
        
            
    

    
        1 WO 88/02598 misspelled sethoxydim as “sethoxydin,” but its accompanying chemical nomenclature clearly identifies it as the herbicide sethoxydim.  See page 3, first three lines of the text.
        2 All discussed ratios are cinmethylin to saflufenacil unless otherwise specified.